OPINION — AG — ** CEREBRAL PALSY COMMISSION — CHARITABLE GIVING — RAISE FUNDS ** (1) PURSUANT TO 63 O.S. 485.4 [63-485.4], IT IS PERMISSIBLE FOR THE CEREBRAL PALSY COMMISSION TO PARTICIPATE IN THE PROGRAM CALLED "CHARITABLE GIVING THROUGH LIFE INSURANCE" TO BENEFIT THE J. D. MCCARTHY CENTER FOR HANDICAPPED CHILDREN, PROVIDED THE COMMISSION IS MADE THE POLICY OWNER AND BENEFICIARY, AND THE DONOR'S CHARITABLE CONTRIBUTIONS ARE USED TO PAY THE INSURANCE PREMIUMS. (2) THE COMMISSION IS IMPLICITLY AUTHORIZED TO RAISE FUNDS FOR THE CENTER BY PARTICIPATING IN THE CHARITABLE INSURANCE PROGRAM BECAUSE FUND RAISING IN THIS MANNER IS DIRECTLY ANCILLARY TO AN EFFICIENT EXERCISE OF THE COMMISSION'S EXPRESSLY GRANTED POWER TO INVEST AND TO RECEIVE GIFTS. (STATE AGENCY, GIFTS, INVESTMENT) CITE: 63 O.S. 485.1 [63-485.1] — 63 O.S. 485.8 [63-485.8], 63 O.S. 485.4 [63-485.4] (OZELLA WILLIS)